Citation Nr: 1727334	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-12 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted the Veteran service connection for PTSD with an evaluation of 10 percent.

In August 2016, the Veteran testified at a videoconference Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected PTSD symptoms warrant a rating higher than the current evaluation of 10 percent. 

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  

The Veteran last underwent a VA examination for a PTSD evaluation in August 2009.  Clinical findings of those examinations are now approximately 8 years old, and the Board is unable to properly render an increased rating decision without obtaining an updated examination.  Thus, an additional VA examination is required to provide a current picture of the Veteran's service-connected PTSD, which concerns the issue currently on appeal.  38 C.F.R. §§ 3.326, 3.327 (2016).

Accordingly, the case is REMANDED for the following action:

1. The Veteran must be afforded a new VA examination, with a psychiatrist or psychologist, to address the current severity of the Veteran's service-connected PTSD.  The examiner must review the Veteran's claim file in its entirety, and then address the severity of the Veteran's PTSD throughout the entire appeal period.  The examiner is requested to provide descriptions of all subjective complaints and objective findings, and to describe both in terms of overall social and occupational impairment.  Updated information must be provided about the Veteran's recent work history (if any) and current employment/educational status.  A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record; this includes any relevant private medical opinions.

2. After the requested actions are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.

3. After undertaking any other development deemed appropriate, the RO will readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




